          Case 1:20-cv-03651-ER Document 29 Filed 10/08/20 Page 1 of 1




                                   October 8, 2020


VIA ECF
The Honorable Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square, Courtroom 619
New York, New York 10007

              Re:   Wolff, et ano. v. Glenn, et al., 20 Civ. 03651 (ER)

Your Honor:

              We represent Plaintiffs Michael Wolff and Victoria Wolff.
             On October 8, 2020, the Parties filed a Stipulation and Protective Order
for the Production and Exchange of Confidential Information (the “Proposed
Protective Order”) (D.E. 28) which has been executed by the Parties.

              Plaintiffs request that the Court so-order the Proposed Protective
Order.

              We thank the Court for its courtesies.


                                               Respectfully,

                                               /s/ Noah H. Bunzl
                                               Noah H. Bunzl



cc: Richard G. Menaker (via ECF and email)
    Stephen M. Forte (via ECF and email)
